DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 09-01-2021 is acknowledged.  The traversal is on the ground(s) that the product of Group II is not made by another and materially different process, but by the process claimed in Group I.  This is not found persuasive because, as noted in the restriction requirement, claim 11 is a product-by-process claim, and the patentability of a product-by-process claim is based on the product itself and does not depend on its method of production.  Thus the structure of the product of claim 11 could be made by another and materially different process, as described in the restriction requirement. The traversal also is on the ground(s) that there should be no serious search burden for Groups I and III, and the claimed apparatus cannot be used to practice another and materially different process than of forming glass containers.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required at least because the inventions have acquired a separate status in the art in view of their different classifications, and the inventions require a different field of search (e.g., the apparatus may require searches outside of glass container areas, and the method requires a blowing step that the apparatus does not).  Also, the recitation of glass container forming in claim 12 is considered to be an intended use of the claimed structure.  In addition to that described in the restriction required, the apparatus as claimed could also be used in a process where gas is not blown through the conduit, or a liquid is provided through the conduit, or the dies form discrete glass containers rather than a continuous string of glass containers, etc.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09-01-2021.

Information Disclosure Statement
The information disclosure statement filed 08-29-2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of WO 9924552 A1 has not been submitted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the die rollers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the die rollers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the die rollers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the die rollers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the die rollers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers ‘749 (US 2,316,749).
Regarding claim 1, Powers '749 teaches:
flowing molten glass to a glass feeder spout (p. 1, right column, lines 28-37) located immediately upstream of die rollers (p. 1, right column, lines 50-53 - which implies that immediately adjoining location is preferred)
feeding molten glass (p. 1, right column, lines 28-37) through an annular space established between an orifice ring ("orifice", p. 1, right column, line 34) of the glass feeder spout and a plunger ("hollow mandril", p. 1, right column, line 35) of the glass feeder spout
blowing gas through the plunger into the molten glass to form a continuous tube of the molten glass (p. 1, right column, lines 34-37)
die rolling the continuous tube into a continuous string of glass containers (p. 2, left column, lines 3-12, 20-25, 33-42; p. 2, right column, lines 46-54; p. 3, left column, lines 45-56; Figs. 1-7).
Regarding claim 2, Powers '749 further teaches the die rollers include polyhedrons carrying one cavity on each face (Figs. 1, 3, 5, 6 - wherein the rollers define polyhedral shapes and/or contain polyhedrons).
Regarding claim 3, Powers '749 further teaches the die rollers include polyhedrons carrying more than one cavity on each face (Figs. 3-5 6 - wherein the rollers define polyhedral shapes and/or contain polyhedrons).
Regarding claim 4, Powers '749 further teaches the die rollers include two die rollers (Figs. 1-4).
Regarding claim 5, Powers '749 further teaches the die rollers include at least two sets of die rollers (Figs. 2-4).
Regarding claim 6, Powers '749 further teaches feeding the molten glass through the annular space includes using the plunger to propel the molten glass (p. 1, right column, lines 31-37).
Regarding claim 7, Powers '749 further teaches the plunger includes a blow conduit (p. 1, right column, lines 31-37).
Regarding claim 8, Powers '749 further teaches die rolling the continuous tube includes forming a seal on a bottom of each glass container (p. 2, left column, lines 8-12, 20-27, 39-42; p. 3, left column, lines 25-27; Figs. 1-4, 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers ‘749 (US 2,316,749) in view of Allen ‘932 (US 6,301,932 B1) and Showers ‘666 (US 1,579,666).
Regarding claim 9, Powers '749 is silent regarding applying vacuum through the die rollers to assist with shaping the containers and regarding cooling the die rollers by rolling them through a liquid bath. 
Allen '932 suggests forming enclosed glass articles by die shaping glass, and further suggests applying vacuum through the die to assist with shaping the articles for the benefit of enhancing and accelerating conformance of the glass with the shaping surface (column 3, line 63-column 4, line 19). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Powers '749 by applying vacuum through the die rollers to assist with shaping the containers for the benefit of enhancing and accelerating conformance of the glass with the shaping surface, as suggested by Allen.
Showers '666 suggests cooling a die roller by rolling it through a liquid bath for the benefit of controlling the temperature of the roller (p. 1, right column, lines 95-103; bath 12, Figs. 1, 3, 4). It would have been obvious to pone of ordinary skill in the art at the time the invention was made to cool the die rollers by rolling them through a liquid bath for the benefit of controlling the temperature of the rollers, as suggested by Showers '666.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741